DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response to the Amendment filed on 01/29/2021.
	
Status of Claims:
		Claims 1, 3-4, and 11 were amended; and
		Claims 2, 12, and 16 were cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… a first side surface portion and a second side surface portion …”; “… and a first notch, which is tapered along a direction toward the first side surface portion, is formed on an inner peripheral surface side of at least the second side surface portion…”; “… a third side surface portion and a fourth side surface portion …”; “… and a second notch, which is tapered along a direction toward the fourth side surface portion, is formed on an inner peripheral surface side of at least the third side surface portion…”; and “… an end portion of the first guide portion on a first journal bearing side is positioned at which the end portion overlaps only with the first notch in the axial direction, and an end portion of the second guide portion on a second journal bearing side is positioned at which the end portion overlaps only with the second notch in the axial direction”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification:
The specification fails to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“… a first side surface portion and a second side surface portion …”; “… and a first notch, which is tapered along a direction toward the first side surface portion, is formed on an inner peripheral surface side of at least the second side surface portion…”; “… a third side surface portion and a fourth side surface portion …”; “… and a second notch, which is tapered along a direction toward the fourth side surface portion, is formed on an inner peripheral surface side of at least the third side surface portion…”; and “… an end portion of the first guide portion on a first journal bearing side is positioned at which the end portion overlaps only with the first notch in the axial direction, and an end portion of the second guide portion on a second journal bearing side is positioned at which the end portion overlaps only with the second notch in the axial direction.”

Claim Objections
Claim 1 and 11 are objected to , in that the subject matters in the amended Claims 1 and 11, which need to be incorporated into the Specification and the Drawings (i.e. “… a first side surface portion and a second side surface portion …”; “… and a first notch, which is tapered along a direction toward the first side surface portion, is formed on an inner peripheral surface side of at least the second side surface portion…”; “… a third side surface portion and a fourth side surface portion …”; “… and a second notch, which is tapered along a direction toward the fourth side surface portion, is formed on an inner peripheral surface side of at least the third side surface portion…”; and “… an end portion of the first guide portion on a first journal bearing side is positioned at which the end portion overlaps only with the first notch in the axial direction, and an end portion of the second guide portion on a second journal bearing side is positioned at which the end portion overlaps only with the second notch in the axial direction”, should be given referenced numbers in the Specification and Drawings. Otherwise, the language not depicted with referenced numbers in the Specification and contained in the Drawings should be removed from the claims.
The claims not specifically mentioned are objected to since they depended from one of the above claims.

Allowable Subject Matter
1. Claims 1, 3-11, 13-15, and 17-20 are allowed over the prior art of record.

2. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 11: As pointed out by the applicants’ amendment (See Amendment to Claims section, pages 2-10) and Applicants’ arguments (See Remarks section, Pages 12-23) the cited references fail to disclose or render obvious the claimed combination including the limitation directed to 
“a guide portion which guides the lubricating oil, which is supplied from the intermediate portion lubricating oil supply passage to the space portion, to inner peripheral surfaces of the plurality of journal bearings, 
wherein the lubricating oil is supplied to the outer peripheral surfaces and the inner peripheral surfaces of the plurality of journal bearings, 
wherein each of the plurality of journal bearings is accommodated in an accommodating portion defined by an inner peripheral surface of the housing, and is rotatable inside the accommodating portion about a rotating shaft of the rotary shaft, 
wherein an inner peripheral surface of each of the plurality of journal bearings rotatably supports the rotary shaft, 
wherein the guide portion is provided on an outer peripheral surface of the rotary shaft, BIRCH, STEWART, KOLASCH & BIRCH, LLPCJBI/MHvdApplication No.: 16/311,959Docket No.: 2611-0533PUS1 Reply to Office Action of October 30, 2020Page 3 of 23 
the plurality of journal bearings includes a first journal bearing and a second journal bearing, 
wherein the first journal bearing has a first side surface portion and a second side surface portion both of which extend in a radial direction of the rotary shaft, the second side surface portion is positioned nearer to the intermediate portion lubricating oil supply passage than the first side surface portion, and a first notch, which is tapered along a direction toward the first side surface portion, is formed on an inner peripheral surface side of at least the second side surface portion, 
wherein the second journal bearing has a third side surface portion and a fourth side surface portion both of which extend in the radial direction, the third side surface portion is positioned nearer to the intermediate portion lubricating oil supply passage than the fourth side surface portion, and a second notch, which is tapered along a direction toward the fourth side surface portion, is formed on an inner peripheral surface side of at least the third side surface portion, 
wherein the guide portion includes a first guide portion and a second guide portion being put the intermediate portion lubricating oil supply passage therebetween, and 
wherein an end portion of the first guide portion on a first journal bearing side is positioned at which the end portion overlaps only with the first notch in the axial direction, and an end portion of the second guide portion on a second journal bearing side is positioned at which the end portion overlaps only with the second notch in the axial direction.”
	
Since allowable subject matter has been indicated, applicants are encouraged to submit Final Formal Drawings (If needed) in response to this Office Action. The early submission of the formal drawings will permit the Office to review the drawings for acceptability and resolve any informalities remaining therein before the application is passed to issue. This will be avoid possible delays in the issue process.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okabe et al. (Pub. Number JP-58186822-A) relates to lubricating mechanism of a turbocharger for an exhaust gas turbine.

Ammon et al. (Pub. Number DE 102009059660-A1) relates to an exhaust turbocharger shaft including bearing area.


Conclusion
This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746 
February 16, 2021